United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10286
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONNY RAY WARD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CR-149-1-A
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donny Ray Ward was convicted, pursuant to his guilty plea,

of possession with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, in an amount

over 500 grams (Count One), possession of two unregistered

destructive devices (Count Two), and (3) possession of a shotgun

in furtherance of a drug trafficking crime (Count Three).       In his

first appeal, Ward attacked his conviction on Count Three and

challenged his sentences on Counts One and Count Two.      This court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10286
                                  -2-

affirmed in part and vacated in part and remanded for

resentencing on Counts One and Two at offense level 29.     See

United States v. Ward, No. 02-10703 (5th Cir. Nov. 12, 2003)

(unpublished).   On remand, the district court sentenced Ward to a

10-year term of imprisonment on Count One and to a 108-month term

of imprisonment on Count Two.

     Ward contends that the district court’s determination of the

amount of drugs attributable to him as relevant conduct was

clearly erroneous.    He also argues that the district court erred

in attributing to him 1.2 grams of methamphetamine that were for

his personal use.    Because this court decided these issues in

Ward’s original appeal, Ward may not obtain relief in this

proceeding unless he demonstrates an exception to the law-of-the-

case doctrine.     See Morrow v. Dillard, 580 F.2d 1284, 1292 (5th

Cir. 1978).   Ward has failed to show that this court’s

determinations in his original appeal were “clearly erroneous,”

nor has he shown that any other exception applies.     See Hopwood

v. Texas, 236 F.3d 256, 272-73 (5th Cir. 2000); North Miss.

Communications, Inc. v. Jones, 951 F.2d 652, 656 (5th Cir. 1992).

     Ward argues that the Government did not prove beyond a

reasonable doubt that he manufactured 500 grams or more of

methamphetamine.     Because Ward did not challenge his conviction

on Count One in his original appeal, he may not do so in this

proceeding.   “A defendant cannot know which appellate argument

might be successful, therefore each contested issue must be
                            No. 04-10286
                                 -3-

appealed.”    United States v. Hass, 199 F.3d 749, 753 (5th Cir.

1999); see also Brooks v. United States, 757 F.2d 734, 739 (5th

Cir. 1985) (“[A] second appeal generally brings up for revision

nothing but proceedings subsequent to the mandate following the

prior appeal.”)

     Ward argues that his 10-year mandatory minimum sentence on

Count One is clearly erroneous and violates due process because

he did not possess the required amount of drugs.   Because this

contention necessarily calls into question the validity of Ward’s

guilty plea on Count One, Ward may not raise the issue in this

proceeding.   See Hass, 199 F.3d at 753.

     Ward also argues that the district court exceeded the scope

of the mandate by sentencing him to the mandatory minimum

sentence of 120 months’ imprisonment on Count One.   Because this

issue is raised for the first time in Ward’s reply brief, we do

not consider it.    See Taita Chem. Co. v. Westlake Styrene Corp.,

246 F.3d 377, 384 n.9 (5th Cir. 2001).

     The judgment of the district court is AFFIRMED.